Title: To George Washington from Joachim Jacob Brandt, 2 June 1792
From: Brandt, Joachim Jacob
To: Washington, George



Sir,
Philada, June 2d, 1792

The Legislature of the Union during their last sitting passed two Acts (which you were pleased to approve) for affording relief to persons disabled in the service of the United States in the War with Great Britain a defect in the first respecting its operation was the cause why a second or Act Supplementary was enacted & therefore it is that being One of the description considered in the Acts alluded as well as Numbers of others who are at present in a situation little above want; that is a state of dependance and uncertainty. that I now humbly presume to address you that you may be pleased to point out some mode by which we may hope for a speedy relief and that we may be informed thereof as

conveniently as may be and which consistent with your Characteristic goodness and Justice will be affording relief to the distressed; and that you may continue to preside over us long and with your usual Philanthropy We humbly & sincerely pray.

Signed in behalf of himself & divers others
Joachim Jacob Brandt

